DETAILED ACTION
The following Office Action is in response to the Preliminary Amendment filed on March 12, 2020.  Claims 19-38 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Allowable Subject Matter
Claims 19-38 are allowed.
The following is an examiner’s statement of reasons for allowance: No prior art references alone or in combination with other references teaches each and every limitation of the independent claims.  The closest art of record are the Cordasco and McDevitt references.  The Cardasco reference teaches an anchoring system for securing soft tissue (Figure 7; 20) to bone (Figure 7; 32), comprising an anchor deliverable arthroscopically into a tunnel formed in a bone through an opening in an outer surface of the bone (Figure 2; 18), the anchor including a longitudinal axis that extends between a leading end and a trailing end of the anchor; and a flexible insert extending from the anchor to couple the flexible insert to the anchor (Figure 2; 10), the flexible insert formed from a single unitary piece of material, wherein the flexible insert being coupled to the anchor includes, the insert being located outside the anchor in the form of a flexible sheet that is to reside outside the tunnel sandwiched between the soft tissue and the bone for promoting a healing response between the soft tissue and the bone when the anchor is received in the tunnel ([¶ 0008]), but it does not specifically teach the flexible insert extending into the anchor through the trailing end of the anchor, the flexible insert including a distal portion having a first width and a proximal head portion having a second width that is wider than the first width, the distal portion and the proximal head portion being formed from a single unitary piece of fiber material, wherein the proximal head portion of the flexible insert is located outside the anchor in the form of a flexible sheet that is to reside outside the tunnel sandwiched between the soft tissue and the bone for promoting healing response between the soft tissue and the bone when the anchor is received in the tunnel, and the distal portion of the flexible insert extends from the proximal head portion and through the anchor.  The McDevitt reference teaches an anchoring system capable of anchoring soft tissue to bone, comprising: an anchor deliverable arthroscopically into a tunnel formed in a bone through an opening in an outer surface of the bone (Figure 8; 105), the anchor including a longitudinal axis that extends between a leading end and a trialing end of the anchor; and a flexible insert extending into the anchor through the trailing end of the anchor to couple the flexible insert to the anchor (Figure 4; 115), the flexible insert being formed from a single unitary piece of allograft material such that the flexible insert extends through the anchor, but it does not teach the flexible insert including a distal portion having a first width and a proximal head portion having a second width that is wider than said first width, the distal portion and the proximal head portion being formed from a single unitary piece of fiber material.  Furthermore, there is no motivation or rationale that could be found to modify either of the references to include all of the claimed limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Govil et al. reference (US 8080060) teaches a system for loading medical implants with simulative growth agents; the Fanton et al. reference (US 2007/025317) teaches an anchoring system for securing soft tissue to bone including an anchor and an insert; and the Cassidy et al. reference (US 6280474) teaches a device for tissue repair including a flexible insert inserted to secure soft tissue to bone and to promote bone growth.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN TRUYEN TON whose telephone number is (571)270-5122. The examiner can normally be reached Monday - Friday; EST 10:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN T TON/Examiner, Art Unit 3771                                                                                                                                                                                                        8/12/2022